160 U.S. 288 (1895)
JERSEY CITY AND BERGEN RAILROAD COMPANY
v.
MORGAN.
No. 97.
Supreme Court of United States.
Submitted December 2, 1895.
Decided December 23, 1895.
ERROR TO THE SUPREME COURT OF THE STATE OF NEW JERSEY.
*292 Mr. A.Q. Garretson for plaintiff in error.
Mr. Thomas J. Kennedy for defendant in error.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
The Supreme Court of New Jersey, after referring to the legislation of Congress above quoted, said: "This particularity in the limitation and allowance as to gold coin, is not found in the case of natural abrasion in silver coin. This difference is very noticeable and important in a question of statutory construction and legislative intention. It seems by these statutes, that so long as a genuine silver coin is worn only by natural abrasion, is not appreciably diminished in weight, and retains the appearance of a coin duly issued from the mint, it is a legal tender for its original value. United States v. Lissner, 12 Fed. Rep. 840." The instructions of the trial court were, therefore, sustained and the judgment affirmed.
By section 709 of the Revised Statutes a final judgment or decree in any suit in the highest court of a State in which a decision could be had, may be reëxamined and reversed or affirmed in this court upon a writ of error, where, among other things, "any title, right, privilege, or immunity is claimed under the Constitution, or any treaty or statute of, or commission held or authority exercised under, the United States, and the decision is against the title, right, privilege, or immunity specially set up or claimed, by either party, under such Constitution, treaty, statute, commission, or authority." Neither in defendant's pleadings, nor in the motion to direct the jury to find for defendant, nor in the objection and exception to the instructions, was any such right specially set up or claimed. The claim which defendant now states it relied on is that the coin in question was not legal tender under the laws of the United States. This, however, is only a denial of the claim by plaintiff that the coin was such, and as, upon the facts determined by the verdict, the state courts so adjudged, *293 the decision was in favor of and not against the right thus claimed under the laws of the United States, if such a right could be treated as involved on this record, and this court has no jurisdiction to review it. Missouri v. Andriano, 138 U.S. 496, and cases cited. And, although denying plaintiff's claim, defendant did not pretend to set up any right it had under any statute of the United States in reference to the effect of reduction in weight of silver coin by natural abrasion.
No other ground of jurisdiction under section 709 is suggested, and this is insufficient to maintain it.
Writ of error dismissed.